Exhibit 10.1

Amendment No. 1 to Steven C. Gilman Offer Letter

This Amendment (this “Amendment”) to the letter agreement, dated July 21, 2016
(the “Offer Letter”), by and between ContraFect Corporation (the “Company”), and
Steven C. Gilman, Ph.D. (“Executive”), is entered into by and between the
Company and Executive effective as of May 29, 2018.

WHEREAS, the Company and Executive desire to amend the Offer Letter as set forth
herein.

NOW, THEREFORE, in consideration of the foregoing recital and other valuable
consideration, the receipt of which is hereby acknowledged, the Company and the
Executive hereby agree as follows:

1.        The Offer Letter is hereby amended by amending and restating the
second sentence of Section 1 of the Offer Letter in its entirety to read as
follows:

“As of the Effective Date, you will continue serving as the President and CEO of
the Company pursuant to the terms of this letter agreement during the period
commencing on the Effective Date and ending on July 1, 2019, unless earlier
terminated as provided below (the “Term”).”

2.        The Offer Letter is hereby amended by amending and restating the
second sentence of Section 5 of the Offer Letter in its entirety to read as
follows:

“During the period of your employment with the Company and thereafter through
December 31, 2019 (the “Restricted Period”), you agree not to, without the
Company’s prior written consent, on your own behalf, or as an owner, manager,
equity holder, consultant, director, officer, employee or other service provider
of any business or entity (except as a passive holder of not more than three
(3%) percent of the stock of a publicly held company) participate in any
capacity in any business activity that is in competition with any of the
products or services being developed, marketed, distributed, planned, sold or
otherwise provided by the Company or its subsidiaries during the term of your
employment with the Company.”

3.        Except as amended hereby, the Offer Letter shall remain in full force
and effect.

4.        This Amendment shall be governed by and construed in accordance with
the laws of the Commonwealth of Massachusetts without giving effect to any
choice or conflict of law provision or rule that would cause the application of
laws of any other jurisdiction.

5.        This Amendment may be executed in one or more counterparts, each of
which shall be deemed to be an original, but all of which shall be one and the
same document. This Amendment constitutes the complete agreement between you and
the Company with respect to the subject matter hereof, and supersedes any prior
understandings or agreements with respect thereto. This Amendment may not be
amended, modified or terminated except by an instrument in writing, signed by
you and an authorized officer of the Company. Any waiver of any compliance with
any provision of this Amendment shall not operate as a waiver of, or estoppel
with respect to, any other or subsequent non-compliance.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day first above written.

 

/s/ Steven C. Gilman

Steven C. Gilman, Ph.D. CONTRAFECT CORPORATION By:   /s/ Sol J. Barer Name:   

Sol J. Barer, Ph.D

Title:  

Lead Independent Director

[Signature Page to Offer Letter Amendment]